DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 05/09/2022. As directed by the amendment: claims 1 and 9 have been amended.  Thus, claims 1-20 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 05/09/2022, pages 6-9, in regards to the USC 102 rejections of the claims have been fully considered but they are not persuasive. The applicant argues that their amendments to claims 1 and 9 overcome the prior art of record, Voncken et al (US 20180078117 A1). Specifically adding to claim 1 “are fixedly coupled to each other along their respective longitudinal sides, so that the first segment and the second segment are non-slidable relative to each other” and to claim 9 “are fixedly attached to each other along their respective longitudinal sides, so that the first segment and the second segment are non-slidable relative to each other”.  The applicant further argues that Voncken discloses the exact opposite of having the shape memory wire 15 and the rod being fixedly coupled (or attached) by referencing that overmolding is used in Voncken to reduce friction between the elongated body and the shape memory wire. Furthermore, the applicant argues that since Voncken discloses that the shape memory wire extends “at least partially along the elongated 11” that the shape memory wire 15 and the rod 18 could not be fixedly coupled to each other along their respective longitudinal sides. The examiner respectfully disagrees. 
Firstly, in regards to applicant’s arguments in regard to the overmolding disclosed the paragraph they reference to is in relation to the relationship between the elongated body 11 and the shape memory alloy wire 15. Not between the shape memory alloy wire 15 and the rod 18, which are the first and second segments, not the elongated body 11. Furthermore, it is disclosed in Voncken that the shape memory alloy wire is fixed at two points (see [0008] and that the rod is fixed (see [0010]) at two points (being named the fixture and the distal end). Hence, a shortening in length of the shape memory alloy wire will result in a comparable shortening of length of the rod, due to their material properties and the fact they are fixedly coupled (or attached). The two are fixedly attached, or coupled to each other via the body of 11, as at least one fixed point for each is within 11. As 15 and 18 are fixed within 11, they cannot slide within 11, and furthermore cannot slide relative to each. Additionally, it is explicitly required for 18 to be compressed along with the shortening of 15, as the axial tension that is generated in 18 is what is used for catheter to displace back to its original un-bent shape (see [0014] and [0041]). Hence, the first segment 15 is fixedly coupled (or attached) to the second segment 18 to each other along their respective longitudinal sides, so that the first segment and the second segment are non-slidable relative to each other.
In response to applicant's argument of Voncken disclosing that the shape memory wire 15 extends “at least partially along the elongated 11”, it is noted that the features upon which applicant relies (i.e., along the entire lengths of their respective sides) are not recited in the rejected claims. The applicant’s arguments relate “…coupled to each other along their respective longitudinal sides” having to have each 11 and 15 being coupled along their entire lengths and for these lengths to match, rather than being coupled at their longitudinal sides, which is disclosed by Voncken.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues the USC 103 rejections as the further references not teaching the amended claim language shown above. For the same reasons as applied above, the Office will maintain the USC 102 and 103 rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voncken et al (US 20180078117 A1), herein referenced to as “Voncken”.
	In regards to claim 1, Voncken discloses: A medical device 1 (see Fig. 3, [0042]) comprising: an elongated member 11 (see Fig. 3, [0042]) having a proximal end proximal end of 11 close to 16, a distal end distal end of 11, and a body portion of 11 between the proximal end and distal end extending between the proximal end proximal end of 11 and the distal end distal end of 11; wherein at least a first portion 21 (see Fig. 3, [0042]) of the elongated member 11 comprises a first segment 15 (see Fig. 3, [0042]) made from a shape-memory material shape memory alloy (material) (see [0042]), and a second segment 18 (see Fig. 3, [0038]) made from a non-shape-memory material (see [0038], incompressible or compressible materials), the first portion 21 being a distal portion see Fig. 3 of the elongated member 11; wherein the first segment 15 and the second segment 18 of the distal portion see Fig. 3 of the elongated member 11 are fixedly coupled (see [0008] and [0010], the shape memory alloy wire is fixed at two points and that the rod is fixed at two points) to each other along their respective longitudinal sides (see Fig. 3, 15 and 18 are fixedly coupled to each on longitudinal side as they are fastened within respective lumens that are longitudinally adjacent thus they are fixedly coupled to each other on the longitudinal side so that neither are displaced away from each other in order for the elongated member to deflect), so that the first segment 15 and the second statement 18 are non-slidable relative to each other (see [0014] and [0041], As 15 and 18 are fixed within 11, they cannot slide within 11, and furthermore cannot slide relative to each. Additionally, it is explicitly required for 18 to be compressed along with the shortening of 15, as the axial tension that is generated in 18 is what is used for catheter to displace back to its original un-bent shape); and wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) to cause the distal portion 21 of the elongated member 11 to bend (see Fig. 3, 21 bending).
	In regards to claim 2, Voncken discloses: the medical device of claim 1, see 102 rejection above. Voncken further discloses: wherein the first segment 15 is configured to change length (see [0042]) in response to an increase in temperature of the first segment 15 that is above a body temperature (see [0042], difference of temperature, as the device is positioned into the body, the temperature must exceed that of the body temperature so the segment does not bend without direction of the operator).
	In regards to claim 5, Voncken discloses: the medical device of claim 1, see 102 rejection above. Voncken further discloses: wherein the elongated member 11 comprises a second portion the portion of 11 that is a darker shade (see Fig. 3, [0042]) proximal to the distal portion 21, and wherein the second portion the proximal second portion is made out of a different material (see [0042], stiffer portion compared to 21 and a different material) than the distal portion 21.
	In regards to claim 9, Voncken discloses: A medical device 1 (see Fig. 3, [0042]) comprising: an elongated member 11 (see Fig. 3, [0042]) having a proximal end proximal end of 11 close to 16, a distal end distal end of 11, and a body portion of 11 between the proximal end and distal end extending between the proximal end proximal end of 11 and the distal end distal end of 11; wherein at least a first portion 21 (see Fig. 3, [0042]) of the elongated member 11 comprises a first segment 15 (see Fig. 3, [0042]) and a second segment 18 (see Fig. 3, [0038]), the first portion 21 being a distal portion see Fig. 3 of the elongated member 11; wherein the first segment 15 and the second segment 18 of the distal portion see Fig. 3 of the elongated member 11 are fixedly attached (see [0008] and [0010], the shape memory alloy wire is fixed at two points and that the rod is fixed at two points)to each other along their respective longitudinal sides (see Fig. 3, 15 and 18 are fixedly attached to each on longitudinal side as they are fastened within respective lumens that are longitudinally adjacent thus they are fixedly attached to each other on the longitudinal side so that neither are displaced away from each other in order for the elongated member to deflect), so that the first segment 15 and the second statement 18 are non-slidable relative to each other (see [0014] and [0041], As 15 and 18 are fixed within 11, they cannot slide within 11, and furthermore cannot slide relative to each. Additionally, it is explicitly required for 18 to be compressed along with the shortening of 15, as the axial tension that is generated in 18 is what is used for catheter to displace back to its original un-bent shape); and wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) in response to a temperature that is above a body temperature (see [0042], difference of temperature, as the device is positioned into the body, the temperature must exceed that of the body temperature so the segment does not bend without direction of the operator), and wherein the second segment 18 is configured to undergo zero length change or less length change compared to the first segment in response to the temperature (see [0038], being made of an incompressible material, the second segment would therefore undergo zero length change in response to temperature).
	In regards to claim 11, Voncken discloses: the medical device of claim 9, see 102 rejection above. Voncken further discloses: wherein the first segment 15 is configured to undergo length change (see [0042], 15 shortens to cause deflection) to cause the distal portion 21 of the elongated member 11 to bend (see Fig. 3, 21 bending).
	In regards to claim 12, Voncken discloses: the medical device of claim 9, see 102 rejection above. Voncken further discloses: wherein the first segment 15 comprises a shape- memory material shape memory alloy (material) (see [0042]), and the second segment 18 comprises a non-shape-memory material (see [0038], incompressible or compressible materials).  
	In regards to claim 14, Voncken discloses: the medical device of claim 9, see 102 rejection above. Voncken further discloses: wherein the elongated member 11 comprises a second portion proximal the portion of 11 that is a darker shade (see Fig. 3, [0042]) to the distal portion 21, and wherein the second portion the proximal second portion and the distal portion 21 of the elongated member 11 are made from different materials (see [0042], stiffer portion compared to 21 and a different material).
	In regards to claim 19, Voncken discloses: a medical treatment system including the medical device of claim 1, see 102 rejection above. Voncken further discloses: the system (see Figs. 1 and 3) further comprising an energy source energy supply (see [0039]) coupled 20 (see Fig. 3, [0039], 20 is wiring that couples the energy supply to the elongated member) to the elongated member 11, wherein the energy source (see [0039]) is configured to deliver a current (see [0039], electrical energy) to the elongated member to increase a temperature of the distal portion 21 of the elongated member 11 (see [0039], temperature rises due to resistive heating).
	In regards to claim 20, Voncken discloses: the medical treatment system of claim 19, see 102 rejection above. Voncken further discloses: further comprising a user interface 3 (see Fig. 10, [0052, 0054]) configured to allow a user to adjust the current (regulating the quantity of energy) from the energy source energy supply to affect a20Attorney Docket: 19-046 US1 corresponding change in a curvature of a bending of the distal portion 21 of the elongated member 11 (see [0052], deflection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Wilson (US 5025799 A), herein referenced as “Wilson”.
	In regards to claims 6 and 15, Voncken discloses the medical device of claim 5 and claim 14 respectively. Voncken does not explicitly disclose: wherein the second portion is made out of stainless steel or non-shape memory Nitinol (non-shape memory Nitinol will not be examined here as the option of stainless steel will be chosen), and the distal portion is made out of shape-memory Nitinol.
	 However, Wilson in a similar field of invention teaches a medical device (see Figs. 1A-1B) with an elongate device 10 and 14 (see Figs. 1A-1B) a second portion 10 (see Figs. 1A-1B) and a distal portion 14 (see Figs. 1A-1B). Wilson further teaches: wherein the second portion 10 is made out of stainless steel (see col. 4, ll 55-60) and the distal portion 14 is made out of shape-memory Nitinol (see col. 4, ll 55-62, col. 2, ll 40-43). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Wilson and have a second portion of the elongate member made of stainless steel and the distal portion is made out of shape-memory Nitinol. Motivation for such can be found in Wilson as then only the distal portion will deflect more accurately without unnecessary movement from the second portion (see col. 4, ll 51-67).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Hemmer et al (US 5531685 A) herein referenced to as “Hemmer”.
 In regards to claims 3 and 10, Voncken discloses the medical device of claim 2 and claim 9 respectively. Voncken does not explicitly disclose: wherein the temperature is at least ten degrees Fahrenheit above the body temperature. 
However, Hemmer in a similar field of invention teaches a medical device (see Fig. 1) with a first segment 18 (see Fig. 1) which changes in length in response to temperature (see col. 4, ll 40-54). Hemmer further teaches: wherein the temperature is at least ten degrees Fahrenheit above the body temperature (see col. 5, ll 45-55, temperature range of 100 degrees F to 160 degrees F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Hemmer and have wherein the temperature 100 to 160 degrees Fahrenheit. Motivation for such can be found in Hemmer as this would prevent the first segment from deflecting as soon as it is placed into the body of the patient (see col. 5, ll 57-61). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the temperature of Voncken as modified by Hemmer to ten degrees Fahrenheit above the body temperature since applicant appears to have placed no criticality on the claimed range (see applicant’s specification [0021] “Optionally, the temperature is at least ten degrees Fahrenheit above the body temperature”, an optional range is not critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside of ranges discloses by the prior art’ a prima facie case of obviousness exists”. Wertheim, In re, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Woodruff, In re, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (1).
Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Goshgarian et al (US 20120136350 A1), herein referenced as “Goshgarian”.
	In regards to claims 7 and 17, Voncken discloses: the medical device of claim 1 and 9 respectively, see 102 rejection above. Voncken does not explicitly disclose: further comprising a jacket or slotted tube (will not be examined here as a jacket will be chosen) disposed around at least the distal portion of the elongated member. 
However, Goshgarian in a similar field of invention teaches a medical device (see Fig. 11A-11C) with an elongated member 20 (see Fig. 11A-11C) and a distal portion 32 and 34 (see Fig. 11A-11C) of the elongated member. Goshgarian further teaches: a jacket 60 (see Figs. 11A-11C, [0234]) disposed around at least the distal portion 32 of the elongated member 20. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have a medical device with a jacket disposed around at least the distal portion of the elongated member. Motivation for such can be found in Goshgarian as this jacket or covering can be made from an electrically insulating polymer material or materials, which would prevent nearby tissue from being heated (see [0234]). 
In regards to claims 8 and 18, Voncken discloses: the medical device of claim 1 and 9 respectively, see 102 rejection above. Voncken does not explicitly disclose: further comprising a marker coupled of the distal portion of the elongated member. Goshgarian further teaches: comprising a marker radiopaque marker 130 (see Figs. 12A-12C, [0534]) coupled to the distal portion 32 and 34 (see Figs. 12A-12C, [0534], the second flexure zone is 34) of the elongated member 20. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have a medical device with comprising a marker coupled of the distal portion of the elongated member. Motivation for such can be found in Goshgarian as the marker can serve as a radiopaque marker to be visualized while the medical device is being guided through vasculature (see [0534]).  
Claims 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voncken in view of Goshgarian as evidenced by Fort Wayne Metals accessed vis the wayback machine (https://web.archive.org/web/20190626093912/https://www.fwmetals.com/materials/nitinol/).
In regards to claims 4 and 13, Voncken discloses: the medical device of claim 1 and claim 12 respectively. Voncken further discloses wherein the shape-memory material shape memory alloy/material of the first segment 15 comprises shape-memory Nitinol Ni-Ti (see [0040], “shape memory alloy wires are alloys of Ni-Ti”, which is nitinol). 
Voncken does not explicitly disclose: wherein the non-shape-memory material of the second segment comprises non-shape-memory nitinol. 
However, Goshgarian teaches in a similar field of invention a medical device (see Fig. 11A-11C) with an elongated member 20 (see Fig. 11A-11C) and superelastic Nitinol (see [0412]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have the material be superelastic Nitinol. Motivation for such can be found in Goshgarian as superelastic nitinol has elastic traits and thus can exhibit strain but still return to original dimensions to resume a substantially straight delivery configuration (see [0412]). 
Furthermore, Fort Wayne Metals teaches: superelastic nitinol is not shape memory Nitinol (see second paragraph, “There are two primary types of nitinol: superelastic and shape memory”). 
	Therefore, the combination of Voncken and Goshgarian in evidence of Fort Wayne Metals teaches: wherein the non-shape-memory material (Voncken) of the second segment 18 (Voncken) comprises non-shape-memory nitinol (superelastic nitinol, Goshgarian, and Fort Wayne Metals teaches that superelastic nitinol is not shape memory nitinol, therefore superelastic nitinol is a non-shape-memory nitinol). 
	In regards to claim 16, Voncken discloses: the medical device of claim 14, see 102 rejection above. Voncken further discloses: and the first segment 15 of the distal portion 21 of the elongated member 11 comprises shape-memory Nitinol Ni-Ti (see [0040], “shape memory alloy wires are alloys of Ni-Ti”, which is nitinol). 
	Voncken does not explicitly disclose: wherein the second portion of the elongated member comprises non-shape-memory nitinol. 
However, Goshgarian teaches in a similar field of invention a medical device (see Fig. 7A-7C) with an elongated member 20 (see Fig. 7A-7C), a second portion 34 (see Fig. 7A-7C) of the elongated member 20 and a distal portion 44 (see Fig. 7A-7C) of the elongated member 20. Goshgarian further teaches wherein the second portion 34 of the elongated member 20 comprises superelastic Nitinol (see [0412]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voncken to incorporate the teachings of Goshgarian and have the second portion of the elongated member comprise superelastic Nitinol. Motivation for such can be found in Goshgarian as superelastic nitinol has elastic traits and thus can exhibit strain but still return to original dimensions to resume a substantially straight delivery configuration (see [0412]).
Furthermore, Fort Wayne Metals teaches: superelastic nitinol is not shape memory Nitinol (see second paragraph, “There are two primary types of nitinol: superelastic and shape memory”). 
	Therefore, the combination of Voncken and Goshgarian in evidence of Fort Wayne Metals teaches: wherein the second portion proximal portion of 11 (Voncken) of the elongated member 11 (Voncken) comprises non-shape-memory nitinol (superelastic nitinol, Goshgarian, and Fort Wayne Metals teaches that superelastic nitinol is not shape memory nitinol, therefore superelastic nitinol is a non-shape-memory nitinol). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771